DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 4-15 are allowed. Claim(s) 16-20 have been canceled. 
Authorization for this examiner’s amendment was given in an interview with ROWAN SMITH on 08/22/2022.
The following is an examiner’s statement of reasons for allowance: 
As Per Claim 1, the claim recites, in part, “…a controller configured to: 
determine a rate of change of the RF power values, 
determine a low-loss indicator value using the RF power values,
 wherein the low-loss indicator value is at least partially determined by a dielectric loss of a load in the cavity by: 
measuring a plurality of RF power values,
 wherein each RF power value in the plurality of RF power values is associated with a different component configuration of the at least one variable component and a different one of the number of distinct network states; and
 determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold, determine, using the rate of change of the RF power values and the low-loss indicator value, that the load is in a defrosted state, and cause the RF signal source to stop supplying the RF signal….” 
Not only does the prior art applied not read on said claim limitations, specifically, “…a controller configured to: 
determine a rate of change of the RF power values, 
determine a low-loss indicator value using the RF power values,
 wherein the low-loss indicator value is at least partially determined by a dielectric loss of a load in the cavity by: 
measuring a plurality of RF power values,
 wherein each RF power value in the plurality of RF power values is associated with a different component configuration of the at least one variable component and a different one of the number of distinct network states; and
 determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold, determine, using the rate of change of the RF power values and the low-loss indicator value, that the load is in a defrosted state, and cause the RF signal source to stop supplying the RF signal….”  but no reasonable combination to one with ordinary skill in the art would arrive at said limitation. For the reasons stated above, Claim(s) 1 and all dependents thereof are allowed.
Lee (US 5548101) discusses a low loss indicator to determine defrosting of dielectric materials, however, this differs from the low loss indicator as explained in the instant application Par. 227-229, in which applicant has provided a special definition, contrary what is known is the art, to what/how a low loss indicator is calculated. 
The closest prior art found, Zhang (US 2020/0116517), discusses using a change of rate of a dielectric constant (low loss indicator) according to a load impedance to determine if a load is in a defrosted state. [Par. 27] This differs from the instant application, as the applicant uses a special definition for what a low loss indicator is, which includes arranging a point system in accordance to a rate of change of RF power values. [Par. 227-229], which differs from what is known is the art, to what/how a low loss indicator is calculated.
Thus, claim(s) 1, 8 and all dependent claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                           
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761